DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-15, 17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "an optimizer ... to receive ... input predictors and multivariate responses and ..., measure dependencies between multivariate responses, estimate coefficients that relate the input predictors to latent response variables and correlate dependencies and coefficients with the latent response variable; and a predictor ... to generate a predictive distribution of probabilities for the latent variables ... [and] ... the multivariate responses, and determine at least one optimized input from the multivariate responses", in combination with the remaining claim elements as set forth in claim 1, and claims 3-10 depending therefrom.
The prior art does not disclose or suggest, "receiving ... input predictors and multivariate responses; determining latent response variables ... ; wherein determining includes: ... ; measuring dependencies between multivariate responses; estimating coefficients that relate input predictors to determined latent response variables; and correlating dependencies and coefficients with the latent response variables; generating a predictive distribution of probabilities for the latent variables; ... , generate a predictive distribution of probabilities for the multivariate responses; and determining at least one optimized input from the multivariate responses", in combination with the remaining claim elements as set forth in claim 11, and claims 13-14 and 22-23 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 11 of the reply, Examiner is persuaded that the amended claims both improve another technology and integrate the abstract ideas into a practical application, and therefore recite patent-eligible subject matter.
Applicant’s arguments, see remarks, filed 1/7/21, with respect to art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 13 of the reply, Examiner agrees that the art rejection is overcome at least because the amendments incorporate subject matter into the independent claims from dependent claims which were not previously rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhaskar et al. disclose latent variable modeling as a possible learning based algorithm for predicting output variables based on given inputs (see paragraphs 122 and 163).  However, this algorithm relies on a vector of latent variables rather than a matrix, and there is no disclosure or suggestion of a covariance matrix nor dependencies between multivariate responses.
Bing et al. disclose estimating multivariate response using latent variables. However, the reference does not qualify as prior art. The earliest version on arXiv.org was published after Applicant’s filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852